     Case 3:18-cv-00155-MEM-WIA Document 68 Filed 02/21/20 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

NOEL L. BROWN, et al.                 :

                Plaintiffs            :    CIVIL ACTION NO. 3:18-155

       v.                             :          (MANNION, D.J.)
                                                (ARBUCKLE, M.J.)
WAYNE COUNTY                          :
PENNSYLVANIA, et al.
                                      :
                Defendants
                                      :

                                 ORDER

     Presently before the court is report and recommendation (“Report”) of

Magistrate Judge William I. Arbuckle, (Doc. 66), which recommends that (1)

the motion to dismiss, (Doc. 41), filed by defendants Wayne County, Wayne

County Sheriff’s Department, Sergeant Patricia Krempasky, Wayne County

District Attorney’s Office, Wayne County Public Defender’s Office, Wayne

County Correctional Facility, Warden Kevin Bishop, and Lieutenant Justin

Rivardo, (collectively, “Wayne Defendants”), be granted; (2) the two motions

to dismiss, (Doc. 44; Doc. 49), filed by defendants the Pennsylvania

Department of Corrections (“DOC”), the State Correctional Institution at

Camp Hill (“SCI-Camp Hill”), Michael Jezercak, Sharon Palmer, Troop R

Honesdale Station, Troop N Swiftwater Station, Troop N Fern Ridge Station,

Robert Yeager, Michael Brown, Thomas O’Brien, and Joseph Diehl,
     Case 3:18-cv-00155-MEM-WIA Document 68 Filed 02/21/20 Page 2 of 6




(collectively, “DOC Defendants”), be granted; (3) the claims against the

remaining defendants, Monroe County, Days Inn Tannersville Hotel, Camilo

Jacer, and Brodheadsville Post Office of Monroe County, be dismissed

pursuant to 28 U.S.C. §1915A; and (4) Brown’s motion regarding service of

documents under Rule 5(c)(1)(A), (Doc. 52), be denied. The plaintiff Noel

Brown (“Brown”) filed objections to the Report. (Doc. 67).

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).

      Even where no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed.R.Civ.P. 72(b) advisory

committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d

874, 878 (3d Cir. 1987) (explaining judges should give some review to every


                                       -2-
     Case 3:18-cv-00155-MEM-WIA Document 68 Filed 02/21/20 Page 3 of 6




report and recommendation)). Nevertheless, whether timely objections are

made or not, the district court may accept, not accept, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge. 28

U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.31.

      Brown, an inmate currently incarcerated at the State Correctional

Institution at Somerset, initiated this action on January 11, 2018, alleging

various constitutional violations by Defendants during his arrest, trial, and

time in prison. (Doc. 2).1 Brown additionally brings a claim against

Brodheadsville Post Office of Monroe County, alleging that it intentionally

made changes to his mail box.

      On July 19, 2019, Wayne Defendants filed their motion to dismiss,

(Doc. 41), as well as a brief in support, (Doc. 42), arguing that Brown’s claims

are frivolous and fail as a matter of law. With the court’s permission, Brown

filed a brief in opposition on October 30, 2019. (Doc. 65).

      On July 24, 2019, the DOC and SCI-Camp Hill filed a motion to

dismiss, (Doc. 44), and on August 1, 2019, the remaining DOC Defendants

filed a motion to dismiss, (Doc. 49). DOC Defendants filed a brief in support


      1
        This action was initially brought by Brown and four other plaintiffs;
however, the court terminated the four other plaintiffs by orders dated July
10, 2019, and August 14, 2019, for failure to abide by Judge Arbuckle’s
orders requiring them to either pay the mandatory filing fee or to file a motion
for leave to proceed in forma pauperis. (Doc. 38; Doc. 58).
                                     -3-
     Case 3:18-cv-00155-MEM-WIA Document 68 Filed 02/21/20 Page 4 of 6




of both motions on August 7, 2019, asserting that all claims against them

should be dismissed because they, inter alia, are insufficiently pled, fail as a

matter of law, and because Brown failed to comply with the Federal Rules of

Civil Procedure. (Doc. 55). On August 19, 2019, Brown filed a brief in

opposition. (Doc. 60).

      On August 5, 2019, Brown filed a “motion regarding service of

documents” pursuant to Federal Rule of Civil Procedure 5(c)(1)(A).2 (Doc.

52). That same day, Brown also filed a brief in support of the motion, (Doc.

53), attached to which was a “brief in support of motion to make pleading

more specific,” (Doc. 53-1).3

      In his Report, Judge Arbuckle recommends that Wayne Defendants’

motion to dismiss be granted; DOC Defendants’ two motions to dismiss be

granted; Brown’s claims against Monroe County, Days Inn Tannersville Hotel

and its manager Camilo Jacer, and Brodheadsville Post Office be dismissed

pursuant to 28 U.S.C. §1915A, which requires a court to screen and dismiss



      2
        In pertinent part, this rule states that, “[i]f an action involves an
unusually large number of defendants,” a court may, on motion or on its own,
order that the “defendants’ pleadings and replies to them need not be served
on other defendants.” Fed.R.Civ.P. 5(c)(1)(A). No defendant in this action
has filed a motion pursuant to this rule.

      Significantly, there is no corresponding “motion to make a pleading
      3

more specific” pending on the docket.
                                     -4-
     Case 3:18-cv-00155-MEM-WIA Document 68 Filed 02/21/20 Page 5 of 6




prisoner complaints that, inter alia, fail to state a claim upon which relief may

be granted; and that Brown be granted leave to file an amended complaint

since the complaint’s deficiencies may be cured by amendment. Finally,

Judge Arbuckle recommends that Brown’s motion regarding service be

denied because it is unclear what relief Brown is seeking.

      Brown has filed objections to Judge Arbuckle’s report. However,

Brown’s objections do nothing more than repeat the same claims raised in

the complaint or express his personal disagreement with applicable law. The

court has conducted a thorough review of all pertinent filings and finds the

Report of Judge Arbuckle to be well-reasoned and well-supported. As such,

the court will adopt the report in its entirety as the decision of the court.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) Judge Arbuckle’s Report, (Doc. 66), is ADOPTED IN ITS

         ENTIRETY;

      (2) Brown’s    objections    to   the   Report,   (Doc.    67),   are

         OVERRULED;

      (3) Wayne Defendants’ motion to dismiss, (Doc. 41), is

         GRANTED;

      (4) DOC Defendants’ motions to dismiss, (Doc. 44; Doc. 49), are

         GRANTED;


                                        -5-
       Case 3:18-cv-00155-MEM-WIA Document 68 Filed 02/21/20 Page 6 of 6




        (5) Brown’s claims against defendants Monroe County, Days Inn

            Tannersville Hotel, Camilo Jacer, and Brodheadsville Post

            Office are DISMISSED;

        (6) Brown’s motion regarding service of documents under Rule

            5(c)(1)(A), (Doc. 52), is DENIED.

        (7) Brown is GRANTED thirty (30) days from the date of this

            order to file an amended complaint; and

        (8) This case is REMANDED to Judge Arbuckle for further

            proceedings.

                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: February 21, 2020
18-155-03




                                       -6-
